Citation Nr: 0838781	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
right medial meniscectomy.

2.  Entitlement to service connection for a lower 
gastrointestinal condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960, and August 1991 to July 1992, during peacetime and the 
Persian Gulf War Era.  The veteran served in the Persian 
Gulf.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Detroit, Michigan, Regional Office 
(RO), which denied a compensable evaluation for status post 
right medial meniscectomy, and denied service connection for 
a lower gastrointestinal condition.  The veteran disagreed 
with such denials and subsequently perfected an appeal.

The veteran requested a personal hearing before the 
travelling section of the Board in Detroit, Michigan, and was 
notified by a March 2007 letter from the RO that his name was 
placed on a list of persons wishing a hearing before the 
Board and he would be scheduled for such hearing.  The 
veteran's representative informed VA that the veteran was 
unavailable for such hearing due to incarceration, and 
withdrew his request.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal, as well as the compliance by 
VA of outstanding procedural requirements.  Accordingly, 
further appellate consideration will be deferred and this 
case is remanded to the RO for action as described below.



I.  Compensable Evaluation for Status Post Right Medial 
Meniscectomy Claim

The veteran seeks a compensable evaluation for his status 
post right medial meniscectomy disability.  The record 
contains statements from the veteran to the effect that his 
right knee disability has worsened.  

The record contains the veteran's service medical records; 
treatment records from the Michigan Department of Corrections 
(MDOC), dated November 2000 to November 2004; VA medical 
records from the VA Medical Center (VAMC) in Saginaw, 
Michigan; and the statements of the veteran and his 
representative.  Review of the veteran's most recent medical 
records from the MDOC reveal numerous complaints of chronic 
diarrhea, including November 2004 stool labs, and a November 
2000 X-Ray Report revealing arthritic changes and "marked 
degeneration of the knees."     

Review of the record also reveals that the veteran was 
scheduled for a VA examination of the joints in November 2005 
to examine the degree of severity of his service-connected 
right knee disability; however, the veteran was not provided 
with notice of this examination.  Thus, the Board finds that 
a VA examination, with notice of such examination to the 
veteran, is needed in order to assess the current severity of 
the veteran's service-connected right knee disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

The Board notes that the veteran is not available for a VA 
examination because he is currently incarcerated.  The RO has 
not attempted to make accommodations to secure an 
examination.  Additional steps must be taken to obtain 
sufficient medical evidence to decide the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Review of the record reveals that the 
RO did not provide notice as required under Dingess.  19 Vet. 
App. 473.  The fulfillment of the duty to assist further 
requires such notice.

The Court also issued Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which held in part that VA's duty to notify a 
claimant seeking an increased evaluation included advising 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In this 
case, such notice has not been provided to the veteran. 

II.  Service Connection for a Lower Gastrointestinal 
Condition Claim 

The veteran also seeks service connection for a lower 
gastrointestinal condition.  

Review of the record reveals that the veteran complained of 
chronic diarrhea in service (see November 1991 Record of 
Medical Care), and post-service (see November 2004 MDOC SOAP 
Note Summary).  The medical evidence of record is 
insufficient to decide the claim for service connection.  
Thus, the Board finds that a VA examination, with notice of 
such examination to the veteran, is needed in order to assess 
whether a current lower gastrointestinal condition exists, 
and if so, the etiology of such condition.  As noted, the 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

As noted, the veteran is not available for a VA examination 
because he is currently incarcerated.  The RO has not 
attempted to make accommodations to secure an examination.  
Additional steps must be taken to obtain sufficient medical 
evidence to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that his condition have worsened, 
including the effect an increased 
worsening of the condition has on 
employment and/or daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

VCAA notice should also inform the 
veteran as to how a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded, as required under 
Dingess.

The RO should also send an updated VCAA 
notice letter specifically notifying the 
veteran of the evidence yet needed to 
substantiate his claims and of what part 
of the evidence he should obtain, and 
what part the RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Dingess, 19 Vet. App. 473 
(2006).

2.  The veteran should be given an 
opportunity to identify any relevant 
treatment records, especially those dated 
after November 17, 2004 and to include 
any medical records from the Michigan 
Department of Corrections, that are 
pertinent to his claims.

3.  The RO should contact the Michigan 
Department of Corrections to ascertain 
whether accommodations may be made to 
afford the veteran VA examinations at 
this time:

a)  If so, schedule the veteran for a VA 
examination of the service-connected 
right knee disability to assess its 
severity, specifically whether the 
veteran demonstrates slight recurrent 
subluxation or lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The examiner should also describe 
applicable ranges of right knee motion 
(flexion and extension) in terms of 
degrees.

The examiner is also requested to note 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

b)  The veteran should also be afforded 
a VA examination in order to ascertain 
the etiology of any disability 
manifested by diarrhea. The claims 
folder should be made available to the 
examiner for review prior to the 
examination.

The examiner should note whether the 
veteran currently has a disability 
manifested by diarrhea.  The examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed 
gastrointestinal disability is related 
to service, or whether the veteran's 
symptomatology noted as diarrhea is due 
to an undiagnosed illness.

The RO should inform the veteran of its 
progress in this matter and provide him 
with notice of a scheduled VA 
examination, if the VA examination is 
feasible.

4.  If the VA examinations are not 
feasible at this time, the efforts made 
by the RO in trying to accommodate the 
veteran's request for VA examinations 
should be documented and associated with 
the claims file.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's claims for a 
compensable evaluation for status post 
right medial meniscectomy and service 
connection for a lower gastrointestinal 
condition, taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




